Citation Nr: 0416206	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-26 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim of legal entitlement to Department of 
Veterans Affairs (VA) death benefits.

2.  Whether the appellant has met the basic eligibility 
requirements for VA death benefits.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The appellant has alleged active duty service for her 
deceased spouse (the "decedent") from December 1941 to 
April 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines which determined that the appellant's spouse did 
not have the required military service to be eligible for VA 
benefits.  The RO previously denied this claim in August 
1997, as such the August 2002 was a denial on the basis of a 
reopened claim.  The RO's decision to reopen however is not 
binding on the Board.  The Board must make an independent 
determination of whether the new and material evidence 
requirement has been met, regardless of whether the RO 
adjudicated the claim on the merits.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).  

This decision reopens the appellant's claim.  The issue of 
whether the appellant has met the basic eligibility 
requirements for VA death benefits is being addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence necessary 
for the equitable disposition of the appellant's claim to 
reopen.

2.  In a rating decision dated in August 1997, the RO 
determined that the decedent did not have qualifying military 
service.  That decision was not timely appealed.  

3.  The evidence received subsequent to the RO's final August 
1997 decision is neither cumulative nor redundant, and raises 
a reasonable possibility of substantiating the appellant's 
claim for eligibility to VA benefits. 


CONCLUSIONS OF LAW

1.  The August 1997 rating decision that determined that the 
appellant's deceased spouse did not have qualifying service 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (1997).

2.  New and material evidence has been received, since the 
August 1997 decision of the RO, to reopen the claim of basic 
eligibility for VA death benefits.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  VA must also inform the claimant which 
evidence VA will seek to provide and which evidence the 
claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West 2002).  In this case, 
the appellant is not prejudiced by any failure of VA to 
provide complete notice as required by VCAA or to develop the 
evidence, at least with regard to reopening the claim, as 
this decision results in a grant of the appellant's claim to 
reopen.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

In this case, the RO's initial attempt to verify the 
decedent's active service was pursuant to his claim for 
compensation benefits.  A request was made of the Department 
of the Army in February 1949, with the decedent's last name 
spelled with an "o" as the fourth letter.  In response, the 
Department of the Army verified a period of active service; 
however, noting that the decedent's last name was spelled 
with a "u" as the fourth letter and that this spelling was 
his correct name.  A rating decision was issued in January 
1950 denying service connection.  In April 1950, the United 
States Army stated that the decedent had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  The decedent was notified of this in an April 
1950 letter, which also told him to disregard a January 1950 
rating determination denying service connection and 
purporting to show a period of valid service from December 
1941 to April 1946.  On the rating decision, his last name 
was spelled with an "o" as the fourth letter; however, on 
the most recent verification of his service, his last name 
was spelled with a "u" as the fourth letter.

Following the decedent's death, the appellant filed a claim 
for VA death benefits in April 1997.  With her application, 
she submitted a medical certificate concerning her health, 
documents from the Philippine Veterans Administration 
concerning the veteran's eligibility for veteran's 
preference, and a copy of a marriage certificate.  The RO 
again attempted to verify the decedent's service and in July 
1997, the United States Army stated that there was no change 
warranted in the negative determination of April 1950 that 
the decedent had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  This time, 
the request for verification spelled the decedent's last name 
with an "o" as the fourth letter.  The appellant was 
notified of this decision in an August 1997 letter which 
included a copy of VA Form 4107 notifying her of her rights 
to appeal this determination.  She did not initiate an 
appeal.

In April 2002, the appellant again filed a claim for VA death 
benefits.  With this application she submitted a copy of the 
decedent's service record from the Office of the Adjutant 
General, Armed Forces of the Philippines.  She also submitted 
a copy of her marriage certificate, affidavits from fellow 
servicemen who served with the decedent, a statement of 
unavailability of the decedent's terminal medical records, 
and the decedent's death certificate, as well as an affidavit 
from herself.  In that affidavit, she noted the alternate 
spelling of the decedent's last name, differing by one 
letter, as it appeared on the decedent's April 1977 
certificate of death.  

In August 2002, the RO informed the appellant the claim for 
benefits remained denied because the evidence presented 
provided no new or different identifying information that was 
not previously furnished to the service department for 
verification of the decedent's service.

In October 2002, the appellant wrote that she disagreed with 
the determination of the RO.  She submitted a printed partial 
list of veteran's names which she identified as shareholders 
of a veteran's bank.  This list showed the decedent's name, 
and another name similar to the decedent's, differing only in 
the spelling of the last name but this time with an "e" as 
the fourth letter.  The first name, middle initial, and place 
of residence were all identical.  She stated that the 
decedent had been addressed by this name with this spelling 
prior to his death, and she knew of no other person than the 
decedent in her town who had this name.  She suggested that 
this might be the source of the confusion regarding the 
decedent's identification as a veteran.  She also submitted 
copies of documents from the Philippine Veterans 
Administration, previously submitted, regarding the 
decedent's application for a veteran's preference, and a 
payment authorization from the Republic of the Philippines 
Government Service Insurance System.  

Legal Criteria and Analysis

Under applicable statutes and regulations, the term "veteran" 
means a person who served in the active military, naval, or 
air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
101(24) (West 2002); 38 C.F.R. § 3.1(d) (2003).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States.  
38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.40(c) (2003).  
Service as a guerrilla is also included if the individual 
served under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized by and cooperating with 
the United States forces.  Guerrilla service is established 
if a service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.40(d).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a) (2003).  The active 
service in the guerrilla forces will be the period certified 
by the service department. 38 C.F.R. § 3.41(d) (2003).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) or an original Certificate of 
Discharge, without verification from the service department.  
The VA may accept such a submission if the evidence consists 
of a document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, the VA will request verification 
of service from the service department.  38 C.F.R. § 3.203 
(2003).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled, must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The last final decision on the issue of eligibility for VA 
death benefits is the decision of the RO issued in August 
1997.  Although the appellant was notified of her appellate 
rights, she did not initiate an appeal and the decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (1997).  Since then, the appellant 
has submitted evidence showing an alternate spelling of the 
decedent's last name.  Although the RO had evidence of the 
decedent's last name being spelled with a "u" and an "o" 
as the fourth letter, there was no evidence at the time of 
the August 1997 decision that the decedent's last name had 
been spelled with an "e" as the fourth letter.  This is 
therefore new evidence.  This is also material because it 
directly addresses the question of the decedent's identity 
and whether he was a "veteran" for purposes of entitlement 
to VA benefits.  As such, the evidence received subsequent to 
the RO's final August 1997 decision is neither cumulative nor 
redundant, raises a reasonable possibility of substantiating 
the appellant's claim for eligibility to VA benefits, and the 
claim is reopened.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of basic eligibility for VA death benefits has been 
submitted and the claim is reopened.


REMAND

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In the original February 1949 and April 1950 request for 
verification of the decedent's service, the request was made 
with the decedent's last name spelled with a "u" as the 
fourth letter.  In July 1997, the RO sent a VA Form 21-3101, 
Request for Information, to the United States Army Reserve 
Personnel Center, ARPERSCEN (currently the United States Army 
Reserve Personnel Command or ARPERSCOM) in another effort to 
verify the service record of the decedent.  This time, the 
fourth letter of the decedent's last name was spelled with an 
"o".  ARPERSCEN responded that "there was no change 
warranted in [the] negative determination of [April 1950]."  
As noted by the appellant, the decedent's last name was 
spelled both ways in the official documents of the Philippine 
Army.  Since then, the appellant has submitted evidence of a 
third spelling, with an "e" as the fourth letter of the 
last name.  It is not clear under what spelling the request 
for verification of the decedent's service was made in July 
1997, or if the prior verification was merely confirmed on 
the basis of the original spelling of the last name (with a 
"u" as the fourth letter).  Nor does the record show that 
there has ever been a search under the spelling of the 
decedent's last name with an "e" as the fourth letter.  
Consequently, the record contains evidence that would warrant 
a further request to the service department to verify or 
recertify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 
Vet. App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department).

Accordingly, this claim is REMANDED to the RO for the 
following:

1. The RO must contact ARPERSCOM and 
request reverification of service. The 
request should clearly ask ARPERSCOM to 
document that its reverification of 
service encompassed a search under all 
spellings of the decedent's last name.  
As discussed above, the decedent's name 
was spelled with both a "u" and an "o" 
and an "e" as the fourth letter of his 
surname and the request for verification 
should be made with all three alternate 
spellings.  

2.  The RO must readjudicate the 
appellant's claim, with application of 
all appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
appellant, she should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



